                                                         Case 2:20-cv-00572-JAD-BNW Document 16
                                                                                             15 Filed 09/03/20
                                                                                                      09/01/20 Page 1 of 2



                                                    1    AARON R. MAURICE, ESQ.
                                                         Nevada Bar No. 6412
                                                    2    BRITTANY WOOD, ESQ.
                                                         Nevada Bar No. 7562
                                                    3    MAURICE WOOD
                                                         9525 Hillwood Drive, Suite 140
                                                    4    Las Vegas, Nevada 89134
                                                         Telephone: (702) 463-7616
                                                    5    Facsimile: (702) 463-6224
                                                         E-Mail: amaurice@mauricewood.com
                                                    6               bwood@mauricewood.com
                                                    7    Attorneys for Plaintiff,
                                                         GW GRUNDBESITZ AG
                                                    8
                                                                                         UNITED STATES DISTRICT COURT
                                                    9
                                                                                             DISTRICT OF NEVADA
                                                    10
                                                    11    GW GRUNDBESITZ AG, a corporation organized          Case No. 2:20-cv-00572-JAD-BNW
                                                          under the laws of the Swiss Confederation,
          Tel: (702) 463-7616 Fax: (702) 463-6224




                                                    12
               9525 Hillwood Drive, Suite 140
MAURICE WOOD




                                                                            Plaintiff,
                 Las Vegas, Nevada 89134




                                                    13
                                                                     vs.                                      STIPULATION AUTHORIZING
                                                    14                                                        DEFENDANTS TO FILE AN
                                                          A. INVESTMENTS, LLC, a dissolved Nevada             AMENDED ANSWER
                                                    15    limited liability company; LEZLIE GUNN, an
                                                          individual, as trustee for A. INVESTMENTS, LLC,
                                                    16
                                                                            Defendants.
                                                    17
                                                    18               IT IS HEREBY STIPULATED by and between Plaintiff, GW Grundbesitz AG, and
                                                    19   Defendants, A. Investments LLC and Lezlie Gunn, through their respective counsel, that
                                                    20   Defendants shall have until September 11, 2020, to file an amended answer to Plaintiff’s
                                                    21   Complaint.
                                                    22   ///
                                                    23   ///
                                                    24   ///
                                                    25   ///
                                                    26   ///
                                                    27   ///
                                                    28   ///

                                                         (10636-1)                              Page 1 of 2
                                                         Case 2:20-cv-00572-JAD-BNW Document 16
                                                                                             15 Filed 09/03/20
                                                                                                      09/01/20 Page 2 of 2



                                                    1                Plaintiff consents to the amendment pursuant to Fed. R. Civ. P. 15(a)(2).

                                                    2    DATED this 31st day of August, 2020.                 DATED this 31st day of August, 2020.

                                                    3
                                                         MAURICE WOOD                                         WILSON ELSER MOSKOWITZ EDELMAN &
                                                    4                                                         DICKER LLP

                                                    5    /s/ Aaron R. Maurice                                 /s/ Chad C. Butterfield
                                                         AARON R. MAURICE, ESQ.                               CHAD C. BUTTERFIELD, ESQ.
                                                    6    Nevada Bar No. 6412                                  Nevada Bar No. 010532
                                                         BRITTANY WOOD, ESQ.                                  HARRY V. PEETRIS,, ESQ.
                                                    7    Nevada Bar No. 7562                                  Nevada Bar No. 006448
                                                         9525 Hillwood Drive, Suite 140                       6689 Las Vegas Blvd. South, Suite 200
                                                    8    Las Vegas, Nevada 89134                              Las Vegas, NV 89119

                                                    9    Attorneys for Plaintiff, GW GRUNDBESITZ              Attorneys for Defendants A. Investments, LLC
                                                         AG                                                   and Lezlie Gunn
                                                    10
                                                    11                                             IT IS SO ORDERED.
          Tel: (702) 463-7616 Fax: (702) 463-6224




                                                    12                                             _____________________________________
               9525 Hillwood Drive, Suite 140
MAURICE WOOD




                                                                                                   UNITED STATES DISTRICT JUDGE
                 Las Vegas, Nevada 89134




                                                    13
                                                    14                                                     September 3, 2020
                                                                                                   DATED: _____________________________
                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28

                                                         (10636-1)                                   Page 2 of 2
